Court of Appeals, State of Michigan

                                              ORDER
                                                                           David H. Sawyer
People of MI v John Robert Kanary                                            Presiding Judge

Docket No.    336174                                                       Stephen L. Borrello

LC No.        2016-002776-FC                                               Deborah A. Servitto
                                                                             Judges


               The Court orders that the March 15, 2018 opinion is hereby AMENDED. The opinion
contained the following clerical error: Page 5, third full paragraph from the bottom before "conclude"
should read "cannot conclude".

              In all other respects, the March 15, 2018 opinion remains unchanged .




                        A true copy entered and certified by Jerome W. Zimmer Jr. Ch ief C lerk, on




                                MAR 1 9 2018
                                       Date